Citation Nr: 1734039	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO. 09-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lateral meniscectomy and arthroscopy with arthritis in the left knee prior to August 6, 2008, to include entitlement to separate compensable ratings for dislocated or removed cartilage. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from August 1977 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. The claim was denied by the Board in December 2015, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In March 2016 and pursuant to a joint motion for remand, the Court vacated and remanded the portion of the 2015 decision addressing the current issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Court vacated part of the Board's December 2015 decision to consider pre-2008 symptomatology of the disorder. The case is REMANDED for the following action:

1. Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining, to the extent it is medically possible, the severity of the left knee condition prior to the performance of a total knee replacement in August 2008. The following is to be addressed:

*In 2005 and 2006, the Veteran presented to VA orthopedic providers with some degree of meniscal tear in the left knee joint. Additional disability, to include arthritis, was present at the time and is fully contemplated by the currently-awarded rating for the period prior to the knee replacement in 2008. 

*Was there any removal of cartilage associated with the tear of the meniscus prior to August 2008? If so, was pain associated with this specific manifestation (as opposed to other factors such as arthritis)?  If no distinction as to symptomatology can be made, the examiner should so state. 

*Did the meniscal tear, either acting alone or in concert with other factors (e.g. arthritis), but not solely because of other, non-meniscal tear knee pathology, produce episodes of "locking," pain, or effusion in the joint? If no distinction as to symptomatology can be made, the examiner should so state.  

*An August 2006 assessment of joint effusion, which was not expressly related to issues with a cartilage tear, should be noted. 

*Based on a review of the medical history prior to the 2008 knee replacement, the objective examination, and the Veteran's reported history of symptoms, the examiner should opine as to if any cartilage issue (i.e. meniscal tear), if in fact it did produce locking, pain, and effusion, either acting alone or in concert with other factors (but not on account of other knee disability not expressly related to the tear), was "frequent" in nature. 

ALL CONCLUSIONS SHOULD BE SUPPORTED BY APPROPRIATE MEDICAL EXPLANATIONS, AND INDICATION THAT THE PRE-2008 MEDICAL HISTORY OF RECORD WAS REVIEWED SHOULD BE EXPRESSLY MADE. 

2. Following the above-directed development, re-adjudicate the Veteran's claim. Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


